Case 2:19-cv-05026-AMD-ARL Document 89 Filed 12/04/20 Page 1 of 2 PageID #: 1031




                                                                      BRIAN S. SOKOLOFF
                                                                      BSOKOLOFF@SOKOLOFFSTERN.COM




                                                              December 4, 2020

 Honorable Arlene R. Lindsay
 United States District Court
 Eastern District of New York
 814 Federal Plaza
 Central Islip, New York 11722

 VIA ECF
                        Re:    Galloway v. Nassau County, et al.
                               Docket No. 19-cv-5026 (AMD)(ARL)
                               File No. 190164

 Dear Judge Lindsay:

        We represent defendants the County of Nassau, Det. Matthew Ross, Det. Charles DeCaro,
 Det. Ronald Lipson, Det. Thomas Dluginski, Det. George Darienzo, Det. Sgt. Richard Dorsi, Det.
 Rene Yao, and Det. Carl Strange (the “County Defendants”) in this matter. We write seeking
 guidance from the Court on how to respond to Plaintiff’s request for leave to amend the complaint
 (ECF No. 88).

        Plaintiff requests leave to amend his complaint for a fourth time. See ECF No. 88.
 Specifically, he seeks “leave to amend the complaint to assert a Monell claim against Nassau
 County.” Id. at 1. As Plaintiff notes in his letter, Nassau County does not consent to this request.
 Id. Thus, Plaintiff requires leave of this Court. Fed. R. Civ. P. 15(a)(2).

         Plaintiff made his request to Your Honor by letter motion. ECF No. 88. However, Judge
 Donnelly requires a “pre-motion conference with the Court … before making … [a]ny motion to
 amend a pleading pursuant to Fed. R. Civ. P. 15 where leave of court is required.” Individual Rule
 4(A)(iii). Your Honor’s Rules do not provide any specific procedure to making or responding to a
 motion to amend. They do provide: “Dispositive motions must be made to the presiding District
 Judge in accordance with his or her individual rules.” Individual Rule 2(B). “[T]he proper
 classification as dispositive or non-dispositive of a motion for leave to amend a complaint is not
 settled within the Second Circuit.” Mohr v. United Cement Mason’s Union Local 780, No.
 15CIV4581AMDCP, 2017 WL 1187690, at *1 (E.D.N.Y. Mar. 30, 2017). Where a court’s
 decision “effectively dismisses or precludes a claim, the motion to amend is rendered dispositive.”
 Marom v. Town of Hempstead, No. 14-CV-3005 SJF ARL, 2015 WL 4509084, at *1 (E.D.N.Y.
 July 24, 2015).
Case 2:19-cv-05026-AMD-ARL Document 89 Filed 12/04/20 Page 2 of 2 PageID #: 1032




 Hon. Arlene R. Lindsay
 December 4, 2020
 Page 2 of 2

        Nassau County strongly opposes the requested amendment and intends to file an opposition
 asking the Court to deny Plaintiff’s motion. However, at this point, it is not clear whether and, if
 so, when we must file our opposition. Accordingly, we ask the Court for guidance on how to
 proceed.

        Thank you for your consideration of this matter

                                                              Very truly yours,




                                                              Brian S. Sokoloff

 cc:    All counsel

        VIA ECF
